Exhibit Summary of Compensation for Non-Employee Directors Effective January 1, Annual Board Retainer $ 50,000 Board Meeting Fee $ 1,500 per meeting attended Committee Chair Annual Retainer Audit/Compensation $ 15,000 Committee Chair Annual Retainer Other Committees $ 5,000 Committee Meeting Fee $ 1,500 per meeting attended Annual Equity Grant (1) $ 125,000 (1) Granted in the form of Restricted Stock Units effective January 24,2008. Each director received 3,750 Restricted Stock Units which will vest in full on December 31, 2008.
